695 N.W.2d 68 (2005)
PEOPLE
v.
MARTIN.
No. 126937.
Supreme Court of Michigan.
April 14, 2005.
SC: 126937. COA: 248158.
On order of the Court, the application for leave to appeal the August 10, 2004 judgment of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order, specifically addressing the sufficiency of the evidence to sustain a conviction of first-degree murder.
The application for leave to appeal remains pending.